            Case 7:19-cv-08403-VB Document 33 Filed 08/04/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ X
JONATHAN KUHL,                                         :
                                                       :
              Plaintiff,                               : Civil Action No.: 19-CV-8403
v.                                                     :
                                                       : NOTICE OF APPEARANCE
U.S. BANK TRUST NATIONAL                               :
ASSOCIATION, et al,                                    :
                                                       :
              Defendants.                              :
                                                       :
                                                       :
                                                       :

------------------------------------------------------ X

        PLEASE TAKE NOTICE that John E. Brigandi, Esq., hereby appears in this

proceeding as counsel for defendants U.S. Bank National Association and Rushmore Loan

Management Services, LLC.

                 Please forward all notices and communications to the undersigned.

DATED: August 4, 2020                            KNUCKLES, KOMOSINSKI & MANFRO, LLP.

                                                   By: s/ John E. Brigandi
                                                          JOHN E. BRIGANDI

                                                   600 E. Crescent Ave., Suite 201
                                                   Upper Saddle River, NJ 07458
                                                   (201) 391-0370
                                                   jeb@kkmllp.com
